Citation Nr: 0423676	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1971.  His DD 214 also reflects 8 months and 17 days 
of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
evaluation, effective April 17, 2002.  The veteran has 
appealed the initial evaluation assigned.  The Board remanded 
the case for additional development in October 2003.  The 
requested development has since been completed, and the case 
has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has submitted evidence directly to the Board that 
relates to his claim for a higher evaluation for post-
traumatic stress disorder; however, he did not include a 
waiver, which would allow the Board to consider that evidence 
without referral to the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2003).

Additionally, the Board previously remanded this claim in 
October 2003 for additional development and adjudicative 
action.  Part of that development included obtaining the Vet 
Center records, as the veteran had testified before the Board 
in the April 2003 hearing that he had been receiving 
treatment for post-traumatic stress disorder at that facility 
every two weeks, including individual and group sessions.  
During his most recent VA examination, he recounted that he 
attended the Vet Center for four months.  The AMC requested 
the treatment records from the Vet Center; however, the only 
record received was the December 2002 Vet Center intake sheet 
that the veteran had already submitted.  The Board finds that 
a second request should be made to the Vet Center in 
Albuquerque, New Mexico, for the treatment records.  VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Obtain the treatment records from the 
Vet Center.  End efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  

2.  If the veteran has made an error in 
stating the facility under which he 
received treatment for post-traumatic 
stress disorder, he should inform VA of 
the correct facility.  

3.  Readjudicate the claim for 
entitlement to an initial evaluation in 
excess of 50 percent for post-traumatic 
stress disorder, taking into 
consideration the additional evidence 
submitted by the veteran and any other 
relevant evidence subsequently associated 
with the claims file.

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that relates to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); 38 C.F.R. 
§ 3.159(b)(1) (2003).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


